Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed invention comprising:
wherein the primary adjuster further comprises: an axial bore made throughout the primary adjuster in an axial direction; a partition formed on an internal face of the primary adjuster, thereby dividing the axial bore into two sections; a screw hole made throughout the partition in an axial direction; 3Serial No. 16/369,093 a minor adjuster in the form of a screw inserted in the screw hole of the partition; and a connector located between the minor adjuster and the spring, in combination with the rest of the positively recited limitations set forth in claim 1.
The prior art discloses an adjustable device capable of tap with a primary adjuster. However, the prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention including wherein the primary adjuster further comprises: an axial bore made throughout the primary adjuster in an axial direction; a partition formed on an internal face of the primary adjuster, thereby dividing the axial bore into two sections; a screw hole made throughout the partition in an axial direction; 3Serial No. 16/369,093 a minor adjuster in the form of a screw inserted in the screw hole of the partition; and a connector located between the minor adjuster and the spring.
Claim 1-7 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN MERCADO whose telephone number is (571)272-4341.  The examiner can normally be reached on Telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARVIN MERCADO/Examiner, Art Unit 3725                                                                                                                                                                                                        5/8/2021

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725